IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MICHAEL PETERS AND MALINDA             No. 157 EAL 2015
PETERS, H/W AND ROBERT WESTON,
AS GUARDIAN OF JADEN PETERS,
                                       Petition for Allowance of Appeal from the
                    Petitioners        Order of the Superior Court


            v.


NATIONAL INTERSTATE INSURANCE
COMPANY AND EVANS DELIVERY
COMPANY, INC.,

                    Respondents


                                   ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.